                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION

UNITED STATES OF AMERICA

vs.                                                                    Case No. 8:07-cr-354-T-27AAS

JOSHUA RYAN
______________________________/

                                                    ORDER

        BEFORE THE COURT is the Report and Recommendation of the Magistrate Judge

recommending that Defendant’s motion to dismiss his supervised release conditions be granted

and the May 8, 2019 violation of supervised release petition be dismissed (Dkt. 96). 1

        After careful consideration of the Report and Recommendation, in conjunction with an

independent examination of the file, the Court is of the opinion that the Report and

Recommendation should be adopted, confirmed, and approved in all respects. Accordingly, it is

        ORDERED AND ADJUDGED:

        1. The Report and Recommendation (Dkt. 96) is adopted, confirmed, and approved in all

             respects and is made a part of this order for all purposes, including appellate review.

        2. Defendant’s Motion to Dismiss (Dkt. 87) is GRANTED.

        3. The United States Probation Office’s Petition for Warrant or Summons for Offender

             Under Supervised Release (Dkt. 83) is DISMISSED.

        4. The Report and Recommendation (Dkt. 91) is terminated as moot based on the Report

             and Recommendation (Dkt. 96).

        5. Defendant’s Motion to Dismiss (Dkt. 94) is terminated as moot based on Defendant’s

             Motion to Dismiss (Dkt. 87) being granted.

        DONE AND ORDERED this 8th day of November, 2019.

                                                     /s/ James D. Whittemore
                                                     JAMES D. WHITTEMORE
                                                     United States District Judge

Copies to: Defendant, pro se, Counsel of Record

        1
           In the United States’ Response (Dkt. 95), the United States recommends that U.S. Probation’s May 8,
2019 petition be dismissed. (Id. at 1, 12). The United States further indicates that Probation agrees. (Id.). No
reasonable objections to the Report and Recommendation, therefore, would be filed.
